 

Exhibit 10.2

 

OPTEX SYSTEMS HOLDINGS, INC.

RESTRICTED STOCK UNIT (RSU) AGREEMENT

 

as of June 15, 2016

 

The parties to this Restricted Stock Unit (RSU) Agreement (this “Agreement”) are
Optex Systems Holdings, Inc., a Delaware corporation, having its principal place
of business in Richardson, TX (the “Company”) and Danny Schoening, an Officer of
the Company (the “Participant”).

 

The Company desires to have the Participant to continue to serve as an Officer
of the Company and to provide the Participant with an incentive to put forth
maximum effort for the success of the business.

 

The Company has adopted the 2016 Restricted Stock Unit Plan (the “Plan”) to
attract qualified personnel to accept and to continue to hold positions as
employees with the Company. Capitalized terms used in this Agreement, unless
otherwise defined herein, shall have the meanings given to such terms in the
Plan.

 

This Agreement sets forth the terms and conditions applicable to Restricted
Stock Units to purchase shares of the Common Stock of the Company (the “Common
Stock”), awarded to the Participant under the Plan as of the date first above
written (the “Award Date”).

 

Accordingly, intending to be legally bound hereby, the parties agree as follows:

 

ARTICLE I

 

Award of Restricted Stock Units

 

1.1           Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby awards to the Participant as of the Award Date 150,000
Restricted Stock Units.

 

ARTICLE II

 

Vesting, Settlement and Tax Withholding

 

2.1           Unless sooner vested or terminated pursuant to this Agreement and
the Plan, the Restricted Stock Units awarded to the Participant hereunder shall
vest in accordance with the following schedule:

 

DATE ON AND AFTER WHICH RSU IS VESTED  Portion Vested        January 1, 2017 
 34% January 1, 2018   33% January 1, 2019   33%

 

 

 

 

2.3           The Company, subject to Committee approval, shall have the right
to vest the Restricted Stock Units, in whole or in part, prior to the time the
Restricted Stock Units would otherwise vest under the terms of this Agreement in
accordance with the 2016 Restricted Stock Unit Plan.

 

2.4           Restricted Stock Units (if not previously cancelled) will be
automatically settled and distributed, in accordance with the applicable vesting
schedule within 30 calendar days of vesting. The period from the date of the
Award through the date of settlement is referred to as the "Deferral Period."
The Committee may permit the participant to elect to further defer settlement
(thereby extending the Deferral Period), subject to such terms and conditions as
the Committee may specify. In addition, unless otherwise determined by the
Committee, if the Committee reasonably determines that any settlement of
Restricted Stock Units would result in payment of compensation to a participant
which is not deductible by the Company under Code Section 162(m), such
settlement shall be automatically deferred to the extent necessary to avoid
payment of such non-deductible compensation, with this automatic deferral of
each Restricted Stock Unit continuing only until such date as settlement can be
effected without loss of deductibility by the Company under Section 162(m).

 

2.5           All shares of Common Stock received upon vesting and distribution
shall be restricted from resale under Section 4(2) of the Securities Act of 1933
and Rule 144 promulgated thereunder and shall bear an appropriate legend to that
effect.

 

2.6           The total value of the vested shares is taxable as ordinary income
for the calendar vesting year. The Company shall notify the Participant of the
amount of withholding tax or other tax, that must be paid under federal and,
where applicable, state and local law in connection with the vesting of the
Restricted Stock Units and distribution of shares. For purposes of federal
income tax withholding, the computation will be based on the supplemental
federal income tax rate of 25% plus the FICA tax rate of 7.65%. The taxes on the
vested shares are calculated based on the Fair Market Value (FMV) of the vested
shares (calculated based on the current market price of the vested shares as of
the vesting date multiplied by the vested share quantity). The FMV is then
multiplied against the federal tax withholding rate of 32.65%. The Participant
shall meet his or her withholding requirement (i) by the Company's withholding
of shares of Common Stock issuable or deliverable hereunder “net share holdback”
to satisfy the participants tax withholding requirement, or (ii) by direct
payment to the Company by check or cash in the amount of any taxes required to
be withheld with respect to such vested shares. If the participant chooses to
make a payment, the participant should advise the company of his selected method
in writing no later than seven (7) days subsequent to the vesting date. Absent
written notification of the participant’s intent to pay by check or cash, the
Company shall satisfy the withholding requirement using the “net share holdback”
whereby the calculated tax liability from above is divided by the vested date
current market price to determine the number of shares to be ‘held back’ to
cover the federal tax liability. The remaining shares, net of the tax liability
shares, are delivered to the participant.

 

 -2- 

 

 

ARTICLE III

 

Termination of Employment

 

In the event of a participant's Termination of Employment the following
provisions shall apply.

 

3.1           Death, Permanent Disability or Retirement. In the event of a
participant's Termination of Employment due to death, permanent disability or
retirement after attainment of age 65, Restricted Stock Units Awards that would
otherwise have vested by the 90th day subsequent to the termination date, shall
become fully vested at the date of such Termination of Employment, and the
Deferral Period applicable to such Restricted Stock Units shall end and such
units shall be settled in full by delivery of shares as promptly as practicable
following such Termination of Employment. Any portion of the participant's
unvested Restricted Stock Units which have a vesting date beyond 90 days from
the date of such Termination of Employment shall not vest and shall be
immediately cancelled for no value.

 

3.2           Termination of Employment Other than Death, Permanent Disability
or Retirement. For purposes of this Agreement: "Termination of Employment" means
the event by which participant ceases to be employed by the Company or any
subsidiary of the Company and, immediately thereafter, is not employed by or
providing substantial services to any of the Company or a subsidiary of the
Company. Neither (i) a transfer of an employee from the Company to a subsidiary
or other affiliate of the Company to another, nor (ii) a duly authorized leave
of absence, shall be deemed a Termination of Employment.

 

3.2.1           Involuntary Termination of Employment – Officers. Involuntary
Termination will be deemed to occur upon (i) the Officers involuntary dismissal
or discharge by the Committee, the Company or its subsidiaries or their
successors for reasons other than cause or (ii) such Officers voluntary
resignation following (i) a reduction in his or her level of compensation
(including base salary, fringe benefits and any corporate-performance based
bonus or incentive programs) by more than ten percent or (ii) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such reduction or relocation is effected by the Company or its
subsidiaries or their successor without the Officers written consent.

 

In the event of the involuntary termination of an Officer (Participant) all
unvested Restricted Stock Units shall become fully vested at the date of such
Termination of Employment, and the Deferral Period applicable to all Restricted
Stock Units shall end and such units shall be settled in full by delivery of
shares, net of any shares withheld to satisfy the officer’s tax requirement, as
promptly as practicable following such Termination of Employment.

 

 -3- 

 

 

3.2.2           Other Termination of Employment. In the event of the termination
of employment of the Participant by the Participant or the Company and its
subsidiaries for any reason whatsoever other than death, permanent disability or
retirement (as defined in Section 3.1), or involuntary termination of an officer
(as defined in Section 3.2.1) any Restricted Stock Units that were not vested
prior to the date of such termination of employment shall not vest and shall be
immediately cancelled for no value. Any vested but undistributed Restricted
Stock Unit Shares will be distributed as promptly as practicable, net of any
shares withheld to satisfy the employee’s tax requirement.

 

ARTICLE IV

 

Miscellaneous

 

4.1           The number and kind of shares subject to outstanding Restricted
Stock Units and the Restricted Stock Unit price for such shares shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
or exchange of shares, merger, consolidation or other change in capitalization
with a similar substantive effect upon the Restricted Stock Units in accordance
with the 2016 Restricted Stock Unit Plan.

 

4.2           In the event of a Change in Control of the Company, as defined by
the 2016 Restricted Stock Unit Plan, the Committee shall provide that one of the
following actions, at the Committees discretion, shall be taken as a result, or
in anticipation, of any such event to assure fair and equitable treatment of
participants:

 

(i)acceleration of vesting of the Restricted Stock Units and/or acceleration of
the termination of the Deferral Period and settlement of Restricted Stock Units
under the Plan;

 

(ii)offer to purchase any outstanding Restricted Stock Units under the Plan from
the participant or the Trustee for the award's equivalent cash value, as
determined by the Committee, as of the date of the Change in Control or another
specified date; or

 

(iii)make adjustments or modifications, such as providing for the assumption of
the Restricted Stock Units by an acquirer and conversion of the underlying
Common Stock to securities of the acquirer, as the Committee deems appropriate
to maintain and protect the rights and interests of the participants following
such Change in Control.

 

Any such action approved by the Committee shall be conclusive and binding on the
Company, its subsidiaries and all participants.

 

 -4- 

 

 

4.3           The Board of Directors may amend, suspend or terminate the Plan or
the Committee's authority to grant Awards under the 2016 Restricted Stock Unit
Plan without the consent of participants; provided, however, that, without the
consent of an affected participant, no such Board action may materially and
adversely affect the rights of such participant under this outstanding Award.
The Committee may amend this outstanding Award without the consent of the
affected participant; provided, however, that, without such consent, no such
action may materially and adversely affect the rights of such participant under
any outstanding Award. For purposes of this Section, accelerated settlement of
an Award shall not be considered a materially adverse effect on the rights of a
participant, regardless of the tax consequences to such participant.

 

4.4           The Company may, to the extent deemed necessary or advisable by
the Committee, postpone the issuance or delivery of shares or payment of other
benefits under any Award until completion of registration or qualification of
the Common Stock or other required action under any federal or state law, rule
or regulation, listing or other required action with respect to any stock
exchange or automated quotation system upon which the Common Stock or other
securities of the Company are listed or quoted, or compliance with any other
obligation of the Company, as the Committee may consider appropriate, and may
require any participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.

 

4.5           Neither the Plan nor any action taken hereunder shall be construed
as (i) giving any eligible employee or participant the right to continue in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate such eligible employee's or participant's employment or service at any
time, (iii) giving an eligible employee or participant any claim to be granted
any Award under the Plan or to be treated uniformly with other participants and
employees, or (iv) conferring on a participant any of the rights of a
stockholder of the Company unless and until the participant is duly issued or
transferred shares of Common Stock in accordance with the terms of an Award.
Except as expressly provided in the Plan and an Award agreement, neither the
Plan nor any Award agreement shall confer on any person other than the Company
and the participant any rights or remedies thereunder.

 

4.6           A Participant shall have no rights as a shareholder with respect
to Common Stock covered by a Restricted Stock Units Award until the Common
Shares have been vested and issued in settlement, pursuant to the Award
agreement and applicable deferral period. No participant shall have voting
rights, and no adjustment shall be made for dividends in cash or other property
or distributions or other rights with respect to any such common stock for which
the record date is prior to the date on which the Participant shall have become
the holder of record of any such shares covered by the Award agreement;
provided, however, that Participants are entitled to share adjustments to
reflect capital changes under Section 4.1 and the 2016 Restricted Stock Unit
Plan.

 

4.7           No amounts of income received by the Participant pursuant to this
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company or its subsidiaries, unless otherwise provided in such plan.

 

 -5- 

 

 

4.8           Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by the Participant to the Company shall be mailed or delivered
to the CEO of Company at its headquarters in Richardson, TX and all notices or
communications by the Company to Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s home address
as reflected in the Company’s records.

 

4.9           This Agreement shall be governed by the laws of the State of
Delaware applicable to agreements made and performed wholly within the State of
Delaware (regardless of the laws that might otherwise govern under applicable
conflicts of laws principles).

 

4.10         As used in this Agreement, unless the context otherwise requires
(i) references to “Articles” or “Sections” are to articles or sections of this
Agreement, (ii) “hereof”, “hereunder”, “hereunder” and comparable tends refer to
this Agreement in its entirety and not to any particular part of this Agreement,
(iii) references to any gender include references to all genders, (iv)
“including” means including without limitation, and (v) headings of the various
articles and sections are for convenience of reference only.

 

4.11        This Agreement and the 2016 Restricted Stock Unit Plan (the terms of
which are incorporated by reference herein) sets forth a complete understanding
between the parties with respect to its subject matter and supersedes all prior
and contemporaneous agreements and understandings with respect thereto. Except
as expressly set forth in this Agreement, the Company makes no representations,
warranties or covenants to the Participant with respect to this Agreement or its
subject matter, including with respect to (i) the current or future value of the
shares subject to the Restricted Stock Units and (ii) whether the Restricted
Stock Unit value is equal to less than or greater than the fair market value of
a share of Common Stock. Any modification, amendment or waiver of this Agreement
will be effective only if it is in writing signed by the Company and the
Participant. The failure of any party to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of that or any other
provision of this Agreement.

 

By the Participant’s signature and the signature of the Company’s representative
below, the Participant and the Company agree that this Grant is awarded under
and governed by the terms and conditions of the Plan and this Restricted Stock
Unit Agreement. The Participant has reviewed the 2016 Restricted Stock Unit Plan
and this Restricted Stock Unit Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Restricted
Stock Unit Agreement and fully understands all provisions of the Plan and this
Restricted Stock Unit Agreement. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and this Restricted Stock Unit
Agreement. The Participant further agrees to notify the Company upon any change
in the Participant’s residence address.

 

 -6- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  OPTEX SYSTEMS HOLDINGS, INC.         By:       Name:       Title:            
PARTICIPANT:               Name:  

 

 -7- 

 